 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3
     TROY K. FLAKE
 4   Deputy Civil Chief
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Telephone: 702-388-6336
     Facsimile: 702-388-6787
 7   Email: troy.flake@usdoj.gov
 8
     EUGENE N. HANSEN
 9   ANTHONY C. GENTNER
     MARK C. ELMER
10   READE E. WILSON
     Trial Attorneys, U.S. Department of Justice
11
     Environment & Natural Resources Division
12   P.O. Box 7611, Ben Franklin Station
     Washington, DC 20044-7611
13   Telephone: 202-305-0301
     Facsimile: 202-514-8865
14
     Email: eugene.hansen@usdoj.gov
15          anthony.gentner@usdoj.gov
            mark.elmer@usdoj.gov
16          reade.wilson@usdoj.gov
17
     Attorneys for the United States
18
                                  UNITED STATES DISTRICT COURT
19                                     DISTRICT OF NEVADA
20
     UNITED STATES OF AMERICA,                     Case No. 2:15-cv-01743-MMD-NJK
21
                         Plaintiff,                STIPULATION REGARDING
22                  v.                             DEADLINE FOR FILING PROPOSED
23                                                 FINDINGS OF FACT AND
     400 ACRES OF LAND, more or less,              CONCLUSIONS OF LAW
24   situate in Lincoln County, State of Nevada;
     and JESSIE J. COX, et al.,
25
26                       Defendants.

27
28
             Case 2:15-cv-0173-MMD-NJK Document 626 Filed 03/17/20 Page 2 of 5



 1            The Parties respectfully submit the following Stipulation Regarding Deadline for Filing
 2   Proposed Findings of Fact and Conclusions of Law:
 3                                              RECITALS
 4            WHEREAS, the current Scheduling Order entered by the Court contemplates each party
 5   filing Proposed Findings of Fact and Conclusions of Law 30 days after service of the trial
 6   transcripts, if so requested by the Commission (Dkt. 506);
 7            WHEREAS, the Commission has requested that each party submit Proposed Findings of
 8   Fact and Conclusions of Law;
 9            WHEREAS, the Commission instructed the parties to file a stipulation upon receipt of the
10   final transcript in order to set the 30-day deadline for filing Proposed Findings of Fact and
11   Conclusions of Law;
12            WHEREAS, the parties received the final trial transcripts from the court reporter on
13   March 17, 2020; and
14            WHEREAS, 30 days following March 17, 2020 is April 16, 2020.
15
16                                            STIPULATION
17            NOW THEREFORE, the parties stipulate that each party shall file its Proposed Findings
18   of Fact and Conclusions of Law on or before April 16, 2020. The parties further stipulate that
19   their respective filings shall be simultaneous and completed by 2:00pm pacific time on April 16,
20   2020.
21
22            WHEREFORE, the Parties respectfully request that the Court so order the above
23   stipulation.
24
25   SO ORDERED:
26
27
     ___________________________________
28   THE HON. MIRANDA M. DU
     UNITED STATES DISTRICT JUDGE
      Dated: March 17, 2020
                                                      1
 1
 2
 3   FOR THE PARTIES:
 4
 5   Dated: March 17, 2020
 6                           FOR PLAINTIFF:
 7                           NICHOLAS A. TRUTANICH
 8                           United States Attorney
                             District of Nevada
 9
                             TROY K. FLAKE
10                           Deputy Civil Chief
11                           District of Nevada

12
                             /s/ Eugene N. Hansen
13
                             EUGENE N. HANSEN
14                           ANTHONY C. GENTNER
                             MARK C. ELMER
15                           READE E. WILSON
                             Trial Attorneys
16
                             U.S. Department of Justice
17
                             Counsel for the United States
18
19
                             FOR THE SHEAHAN LANDOWNERS
20
21                           /s/ Michael A. Schneider
22                           KERMITT L. WATERS, Bar No. 2571
                             JAMES J. LEAVITT, Bar No. 6032
23                           MICHAEL A. SCHNEIDER, Bar No. 8887
                             AUTUMN L. WATERS, Bar No. 8917
24                           704 South Ninth Street
25                           Las Vegas, Nevada 89101
                             Telephone: (702) 733-8877
26                           Email: jim@kermittwaters.com
27                           Counsel for Defendant Sheahan Landowners
28


                                2
 1
 2
 3
     FOR THE TANIS LANDOWNERS
 4
 5   /s/ John R. Funk
 6   MARK H. GUNDERSON, Bar No. 2134
     JOHN R. FUNK, Bar No. 12372
 7   AUSTIN K. SWEET, Bar No. 11725
     3895 Warren Way
 8
     Reno, Nevada 89509
 9   Telephone: (775) 829-1222
     Email: jfunk@gundersonlaw.com
10
     Counsel for Defendant Tanis Landowners
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       3
 1                                   CERTIFICATE OF SERVICE
 2           I hereby certify that on March 17, 2020, I caused the foregoing Stipulation Regarding
 3   Deadline for Filing Proposed Findings of Fact and Conclusions of Law to be served on all
     Parties who have appeared in this action using the Court’s case management/electronic case
 4   filing system. I further certify that on March 17, 2020, the United States sent a copy of the
     foregoing via U.S. mail to the following interested Parties:
 5
 6          Sandra Sears-Lavallee                Debbie DeVito
            1172 Skyline Road                    c/o Stanley Pedder
 7          Henderson, NV 89002                  3445 Golden Gate Way
                                                 Lafayette, CA 94549
 8
 9          John B. Sheahan                      Melanie Goodpasture
            address unknown                      P.O. Box 7044
10                                               Cotati, CA 94931
11
            Deborah Lynn Sheahan                 House Rabbit Society
12          4662 Gabriel Drive                   c/o Anne Martin (Registered Agent)
            Las Vegas, NV 89121                  148 Broadway
13                                               Richmond, CA 94804
14
            Diane Sibley-Origlia                 Animal Place
15          1615 Via Romero                      c/o Kim Sturla (Registered Agent)
            Alamo, CA 94507                      17314 McCourtney Road
16                                               Grass Valley, CA 95949
17
            Katherine Kell                       Hui Chu Poole
18          c/o Stanley Pedder                   165 Lakewood Road
            3445 Golden Gate Way                 Walnut Creek, CA 94598
19          Lafayette, CA 94549
20
            Amy E. Sears
21          P.O. Box 71
            Pioche, NV 89043
22
23                                                       /s/Eugene N. Hansen
                                                         Eugene N. Hansen
24
25
26
27
28
